DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The rejection under section 112(a) is maintained:

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 7, 8, 10, 23, 26 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of separating the ADC of claim 1 by the methods of Example 2, does not reasonably provide enablement for of separating this ADC using a hydrophobic resin wherein the binding of the drug loaded species of 6 or more binds to the resin but does not allow significant binding of the drug loaded species of 4 or less. The disclosure does not enable one of ordinary skill in the art to practice the invention without the steps of Example 2, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
 “The standard for determining whether the specification meets the enablement requirement [in accordance with the statute] was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988). See also United States v. Telectronics, Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988) ("The test of enablement is whether one reasonably skilled in the art could make or use the invention from the disclosures in the patent coupled with information known in the art without undue experimentation."). A patent need not teach, and preferably omits, what is well known in the art. In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991); Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1384, 231 USPQ 81, 94 (Fed. Cir. 1986), cert. denied, 480 U.S. 947 (1987); and Lindemann Maschinenfabrik GMBH v. American Hoist & Derrick Co., 730 F.2d 1452, 1463, 221 USPQ 481, 489 (Fed. Cir. 1984). Determining enablement is a question of law based on underlying factual findings. In re Vaeck, 947 F.2d 488, 495, 20 USPQ2d 1438, 1444 (Fed. Cir. 1991); Atlas Powder Co. v. E.I. du Pont de Nemours & Co., 750 F.2d 1569, 1576, 224 USPQ 409, 413 (Fed. Cir. 1984).”  See M.P.E.P. § 2164.
First the claim is broad, namely, separating the ADC of claim 1 with a hydrophobic resin.  In contrast, the invention is separating Auristatin vc-MMAE/Anti-EGFR Antibody conjugates of claim 1 of drug loading of 4 or less from those Auristatin vc-MMAE/Anti-EGFR Antibody 1 conjugates of drug loading of 6 or more using the specific protocol of Example 2. 
The state of the art teaches that resin-based separation of conjugates with different ADC’s is conjugate-specific and empirical:
“… the purification process is also complex due to the heterogeneity of the conjugates. The main challenges are the removal of unconjugated antibody if desired and the remaining free drug, as well as the separation of conjugates with different DARs. The DAR is the key value for the production process and it correlates with the potency of the mAb for damage of malignant cells. The high DARs are associated with high toxicity for both healthy tissue and malignant cells, and it can also cause aggregation, affecting the stability of the ADC. On the other hand, a low DARs could affect the potency of the therapeutics reducing the antitumor efficacy…[c]hromatography can be used during drug discovery, characterization, and analysis of various therapeutics. Several methods are known in the literature to analyze and characterize ADCs. Reversed‐phase high‐throughput chromatography, which separates according to differences in hydrophobicity of the analytes, is widely applied to determine the DAR distribution. The selectivity can be improved by modifying the base material, changing the pH‐value or by implementing an alternative mobile phase modifier.” See Muller et al., J Sep Sci. 2020 Jun; 43(12): 2255–2263.
“Hydrophobic interaction chromatography (HIC) is the method of choice for determination of the drug-to-antibody ratio (DAR) and drug load distribution for cysteine (Cys)-linked antibody–drug conjugates (ADCs). The drug-loaded species are resolved based on the increasing hydrophobicity with the least hydrophobic, unconjugated form eluting first and the most hydrophobic, 8-drug form eluting last.”  See Ouyang J. Drug-to-Antibody Ratio (DAR) and Drug Load Distribution by Hydrophobic Interaction Chromatography and Reversed Phase High-Performance Liquid Chromatography. In: Ducry L. (eds) Antibody-Drug Conjugates. Methods in Molecular Biology (Methods and Protocols), Humana Press, Totowa, NJ, first online 01 July 2013.
Therefore, the state of the art does not resolve how to separate the particular ADC of claim 1 with a drug loading of 4 or less from those with a drug loading of 6 or more using a hydrophobic resin since the conjugate will resolve based on numerous factors, including hydrophobicity of the auristatin, linker, antibody, pH, etc.  Therefore, separation of different auristatin ADC’s is not routine.
The specification does not remedy the state of the art since the specification only teaches separation of specific ADC’s, e.g., Auristatin vc-MMAE/Anti-EGFR Antibody 1 using the methods of Example 2.
Thus, the specification provides sufficient teachings only for the enablement of Auristatin vc-MMAE/Anti-EGFR Antibody 1 using the methods of Example 2. The prior art provides no compensatory guidance and it would require undue experimentation to practice the invention as broadly claimed. The amount of experimentation would be undue because it would require determining which conditions be used to would be reasonably separate these ADC’s using a hydrophobic resin wherein the binding of the drug loaded species of 6 or more binds to the resin but does not allow significant binding of the drug loaded species of 4 or less. Since, as discussed above, it is not routine to determine how to resolve different ADC’s, would mean that significant experimentation would be required to determine what conditions could separate a particular auristatin ADC’s. This is because one cannot extrapolate between the structure of an auristatin ADC and conditions for separation.  Moreover, there is little guidance (in both the prior art and the specification) with respect to separating the full scope of auristatins of different drug loading using hydrophobic resins.  


Notwithstanding Applicant’s remarks, the references are probative to establish that, even after the time of the invention, resin-based separation of conjugates with different ADC’s is conjugate-specific and empirical, see MPEP 2164.05(a) (“In general, the examiner should not use post-filing date references to demonstrate that a patent is not enabled. Exceptions to this rule could occur if a later-dated reference provides evidence of what one skilled in the art would have known on or before the effective filing date of the patent application. In re Hogan, 559 F.2d 595, 605, 194 USPQ 527, 537 (CCPA 1977).”).
Applicant further argues that the working examples (see, e.g., Examples 1-6) of the instant application teach a method of obtaining a composition comprising the same specific anti-EGFR ADCs as that claimed (i.e., conjugated to either MMAE or MMAP) having less than 15% of the drug loaded species of 6 or more, as required by the claimed invention, as amended.  However, these ADCs are not the same as those claimed.  Indeed, the scope of the ADCs in the examples vis-à-vis those claimed are not commensurate, since the claims cover a genus of ADC’s even with the specified CDRs and auristatin.  
In this regard, it would require undue experimentation to determine which embodiments are operable.  Notwithstanding the fact that the claim requires CDR’s there are many other variables (i.e, heavy chain, light chain, Fc).  Specifically, antibodies are heavy (~150 kDa) globular plasma proteins. The size of an antibody molecule is about 10 nm. They have sugar chains (glycans) added to conserved amino acid residues.  The basic functional unit of each antibody is an immunoglobulin (Ig) monomer (containing only one Ig unit); secreted antibodies can also be dimeric with two Ig units as with IgA, tetrameric with four Ig units like teleost fish IgM, or pentameric with five Ig units, like mammalian IgM.  The Ig monomer is a "Y"-shaped molecule that consists of four polypeptide chains; two identical heavy chains and two identical light chains connected by disulfide bonds.  Each chain is composed of structural domains called immunoglobulin domains. These domains contain about 70–110 amino acids and are classified into different categories (for example, variable or IgV, and constant or IgC) according to their size and function.  They have a characteristic immunoglobulin fold in which two beta sheets create a "sandwich" shape, held together by interactions between conserved cysteines and other charged amino acids.
Some parts of an antibody have the same functions. The arms of the Y, for example, contain the sites that can bind to antigens (in general, identical) and, therefore, recognize specific foreign objects. This region of the antibody is called the Fab (fragment, antigen-binding) region. It is composed of one constant and one variable domain from each heavy and light chain of the antibody. The paratope is shaped at the amino terminal end of the antibody monomer by the variable domains from the heavy and light chains. The variable domain is also referred to as the FV region and is the most important region for binding to antigens. To be specific, variable loops of β-strands, three each on the light (VL) and heavy (VH) chains are responsible for binding to the antigen. These loops are referred to as the complementarity determining regions (CDRs). 1 There are three CDRs (CDR1, CDR2 and CDR3), arranged non-consecutively, on the amino acid sequence of a variable domain of an antigen receptor. Since the antigen receptors are typically composed of two variable domains (on two different polypeptide chains, heavy and light chain), there are six CDRs for each antigen receptor that can collectively come into contact with the antigen. A single antibody molecule has two antigen receptors and therefore contains twelve CDRs total. There are three CDR loops per variable domain in antibodies.2
The presence of inoperative embodiments within the scope of a claim does not necessarily render a claim nonenabled. The standard is whether a skilled person could determine which embodiments that were conceived, but not yet made, would be inoperative or operative with expenditure of no more effort than is normally required in the art. Atlas Powder Co. v. E.I. du Pont de Nemours & Co., 750 F.2d 1569, 1577, 224 USPQ 409, 414 (Fed. Cir. 1984) (prophetic examples do not make the disclosure nonenabling).
Although, typically, inoperative embodiments are excluded by language in a claim (e.g., preamble), the scope of the claim may still not be enabled where undue experimentation is involved in determining those embodiments that are operable. A disclosure of a large number of operable embodiments and the identification of a single inoperative embodiment did not render a claim broader than the enabled scope because undue experimentation was not involved in determining those embodiments that were operable. In re Angstadt, 537 F.2d 498, 502-503, 190 USPQ 214, 218 (CCPA 1976). However, claims reading on significant numbers of inoperative embodiments would render claims nonenabled when the specification does not clearly identify the operative embodiments and undue experimentation is involved in determining those that are operative. Atlas Powder Co. v. E.I. duPont de Nemours & Co., 750 F.2d 1569, 1577, 224 USPQ 409, 414 (Fed. Cir. 1984); In re Cook, 439 F.2d 730, 735, 169 USPQ 298, 302 (CCPA 1971).
Here, the CDR’s in the claim are only a small part of the antibody. At best, it simply indicates that one should test an inordinate number of antibody conjugates with the recited CDR’s to see if the antibodies can be purified as required by the claims.   In this connection, the specification contains no structural or specific functional characteristics of those ADC’s can be purified by the method in the claims.  Therefore, the rejection is maintained.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642                                                                                                                                                                                             
	
	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See https://en.wikipedia.org/wiki/Antibody
        2 See https://en.wikipedia.org/wiki/Complementarity-determining_region